Citation Nr: 0932773	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma involving a 10-unit bridge for teeth 20-29 and 9 
(claimed as receding gum lines and painful teeth/root areas 
around the bridgework).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from May 1983 to 
December 1998.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a March 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), denying 
service connection for residuals of bridge work 
for compensation purposes.

The Veteran subsequently clarified that the bridge work in 
question involved additional teeth to those considered in 
that March 2005 decision, so the RO reconsidered his claim 
and issued a supplemental decision in November 2007, during 
the pendency of his appeal, denying service connection for 
residuals of dental trauma to teeth #29 to 20 and #9," 
involving the fitment of a 10-unit bridge.


FINDINGS OF FACT

1.  The Veteran does not have a dental disability or 
condition resulting from a combat wound or other service 
trauma.

2.  The dental treatment he received while in the military 
was to repair a bridge that he had received prior to service 
following a motor vehicle accident in which he broke his 
mandible (lower jaw bone), chin, nose and lost 6 teeth; the 
dentist that treated him in service replaced the 6-unit 
bridge with a 10-unit bridge after the 
6-unit bridge broke while the Veteran was eating in the mess 
hall.


CONCLUSION OF LAW

The Veteran does not have a dental disability or condition as 
result of a disease or injury incurred in or aggravated by 
his military service.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107, 
7104(c) (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 ).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
December 2004, the RO advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  And for a claim, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that 
December 2004 VCAA notice letter prior to initially 
adjudicating the Veteran's claim in March 2005, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

A more recent August 2006 letter also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub  nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And since providing that additional post-
adjudicatory notice, the RO has gone back and readjudicated 
his claim in the October 2007 supplemental statement of the 
case (SSOC) and in the supplemental November 2007 rating 
decision, including considering any additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue and statement of the case 
(SOC).  This is important to point out because if, as here, 
there was no VCAA notice provided prior to the initial 
adjudication of the claim, or for whatever reason the notice 
provided was inadequate or incomplete, this timing error may 
be effectively "cured" by providing any necessary notice 
and then going back and readjudicating the claim, including 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran and his representative have not made any 
such allegation of prejudicial error in the VCAA notice they 
received (or did not receive).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file consists of his service and private medical 
records, as well as his written communications.

The Board realizes that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion in 
response to his dental claim.  As will be discussed in detail 
below, however, in light of the uncontroverted facts, the 
Board finds that based upon the evidence, which indicates he 
did not sustain dental trauma during service, did not apply 
for dental treatment within the prescribed period following 
his separation from service, and does not satisfy the 
criteria by which VA dental treatment may be provided, in 
turn means an examination and opinion are not needed to 
fairly decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claim.

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  Stated somewhat differently, 
there must be:  (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also permissible for a condition 
initially diagnosed after discharge from service, provided 
all the evidence, including that pertinent to service, 
indicates the condition was incurred in service.  38 C.F.R. § 
3.303(d).  

As for claims for dental disorders in particular, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the Veteran 
was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a Veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).



The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes:  (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

As already alluded to, there are various categories of 
eligibility for VA outpatient dental treatment, to include 
Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
Veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within one year 
after service, for service that was before October 1, 1981 
(Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 (Class 
V eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under Chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

VA's General Counsel has clarified, however, that the term 
"service trauma" in 38 C.F.R. § 17.123(c) (now § 17.161(c)), 
for Class II(a) eligibility, does not include the intended 
effects of treatment provided during the Veteran's military 
service - such as a tooth extraction.  VAOPGCPREC 5-97 (Jan. 
22, 1997; revised Feb. 25, 1997).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Analysis

The Veteran contends he is entitled to service connection and 
VA outpatient dental treatment, even if not actual monetary 
compensation, because he sustained what amounts to dental 
trauma during service to teeth numbered 20-29 and 9.  
Records, however, show that prior to his enlistment into the 
military he was in a motor vehicle accident in which he broke 
his chin, nose, and mandible bilaterally, and lost six teeth.  
He received a 6-unit bridge to replace the lost teeth.  
During service, his 6-unit bridge broke while he was eating 
in the mess hall.  So he was treated in service and received 
a 10-unit replacement bridge.  He asserts those circumstances 
of breaking his bridge during service while eating are 
tantamount to dental "trauma" and thus entitle him to 
service connection and treatment.  

The Board notes initially that the evidence of record is 
unremarkable for a diagnosis of impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla, for which service-connected compensation could be 
granted.  See 38 C.F.R. § 4.150.  The Veteran fractured his 
mandible in the motor vehicle accident prior to service, not 
during service, including while eating in the mess hall.  
Consequently, he does not have a compensable service-
connected dental condition ("Class I" eligibility).  See 38 
C.F.R. § 17.161(a).

The Veteran also is not entitled to service connection for a 
noncompensable dental disorder for the limited purpose of 
receiving VA outpatient treatment and services.  See 
generally 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  As 
mentioned, his claim is predicated on the notion that the 
circumstances that necessitated the replacement of his 6-unit 
bridge during service with a 10-unit bridge was, in fact, 
"trauma" such that he is eligible for VA dental treatment for 
the residuals of that bridge work, without the usual 
restrictions of timely application and one-time treatment.  
See 38 C.F.R. § 17.161(c) ("Class II(a)" eligibility).

Unfortunately, however,, there is simply no evidence the 
Veteran sustained dental trauma during service.  His service 
treatment records (STRs), including his military medical and 
dental examination reports, do not mention any complaints or 
objective clinical findings of dental trauma.  They only 
refer to dental treatment, including the replacement of his 
bridge.  And as previously explained, the precedent General 
Counsel opinion (VAOPGCPREC 5-97) has clarified that the mere 
replacement of a bridge while in service is not tantamount to 
dental "trauma" of the type contemplated by VA regulation.

The January 1998 report of medical examination notes the 
Veteran had a type III dental examination and was dentally 
qualified class I.  There was no indication of dental trauma.  
In December of that year, he was released from active duty.

During the several years since service, private dental 
records show the Veteran has experienced receding gum lines 
and increasing pain in his teeth, including in particular in 
the root area around his bridge work.  But as held in Verdon 
v. Brown, 8 Vet. App. 529 (1996), the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at 
entry into service.  



Because there is no evidence of dental trauma during service, 
the specifically alleged basis of entitlement to service 
connection, the preponderance of the evidence is against the 
Veteran's claim.  And this being the case, the benefit of the 
doubt doctrine is inapplicable, and his claim must be denied.  
See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The claim for service connection for residuals of dental 
trauma, involving a 10-unit bridge for teeth 20-29 and 9, is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


